DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 1/20/2022 have been entered.
Response to Arguments
Applicant’s arguments, filed 1/20/2022, have been fully considered.  
The objection to claims has been WITHDRAWN in view of Applicant’s amendments to the claims.
Regarding the rejection of claims under 35 U.S.C. 112(a), Applicant argues that “the application should be understood to clearly disclose agents that do, and agents that do not, affect lipopolysaccharide-mediated inflammation” (Applicant Arguments, Page 9).
Yet, it is not evident that the Specification does, in fact, disclose agents that do affect LPS-mediated inflammation.  Moreover, it is not clear that the agents of claim 1 (a dendronized polymer comprising a propargyl core and dendritic polyamidoamine side chains, a polydopamine-laponite, and a block copolymer that includes ε-caprolactone blocks) entail agents that do affect LPS-mediated inflammation.  This is because the Specification indicates each of these agents as preferred and further states, unequivocally, that “[t]he agent does not affect lipopolysaccharide-mediated inflammation” (Page 5, Lines 13-15), which is distinct from stating, for example, in one embodiment the agent does not affect LPS-mediated inflammation.
As such, Applicant’s argument is not found persuasive.
Regarding the rejection of claims under 35 U.S.C. 103(a), Applicant notes that “Chu suggests ‘random copolymers were less cytotoxic than their block copolymer analogues, likely due to reduced charge density’” (Applicant Arguments, Page 12).  However, as argued by Applicant, “the cationic micro-particles of the present invention provide… higher charge density and lower systemic toxicity” (Applicant Arguments, Page 13).  Furthermore, “the claimed subject matter… includes… block copolymers” (Applicant Arguments, Page 13).  As such, Applicant argues that “the prior art – which teaches reducing charge density in order to reduce cytotoxicity, as well as using random copolymers instead of block copolymers – should be recognized to effectively teach away from the instant subject matter, which instead successfully provides and uses block copolymer agents with higher charge density along with reduced toxicity” (Applicant Arguments, Page 13).  
It is not found persuasive that Chu et al teach away from block copolymers.  Indeed, as discussed in the basis of the rejection, Chu et al teach “[b]lock copolymers that form micellar structures may provide advantages such as increased particle stability [and] decreased surface charge resulting in reduced cytotoxicity” (Page 5).  As such, considering the problems associated with administration of cationic polymers, such as toxicity and particle stability (as taught by Sullenger and Chu et al), the ordinarily skilled artisan would have been motivated to administer PCL-b-PDMAEMA block copolymer - which, as taught by Bougard et al, self assembles into micellar aggregates - since “[b]lock copolymers that form micellar structures may provide advantages such as increased particle stability [and] decreased surface charge resulting in reduced cytotoxicity” (as taught by Chu et al) with a reasonable expectation of success.
While the ordinarily skilled artisan may have believed that administering PCL-b-PDMAEMA block copolymer in place of PDMAEMA would bring about these advantages via a decrease in surface charge, the fact that the microparticles of the instant invention actually provide “higher charge density” does not render the combination non-obvious.  It is not necessary that the prior art suggest the combination of references to achieve the same result discovered by Applicant.  The fact that Applicant has recognized something which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58 (Bd. Pat. App. & Inter. 1985).
Applicant, however, argues that the instant agents – which “have higher charge density but nevertheless are associated with reduced toxicity” – provide unexpected results (Applicant Arguments, Page 14).
The argument is not found persuasive.  Although the presence of an unexpected property not possessed by the prior art (e.g., increased charge density) may be evidence of nonobviousness (see In re Papesch, 315 F.2d 381 (CCPA 1963)), the mere recognition of latent properties in the prior art does not render nonobviousness an otherwise known invention.  In re Wiseman, 596 F.2d 1019 (CCPA 1979).  As stated by the court in Ex parte Obiaya, 227 USPQ 58 (Bd. Pat. App. & Inter. 1985), "[t]he fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis of patentability when the differences would otherwise be obvious". 
For all the foregoing reasons, the rejections of claims are MAINTAINED.
Claim Rejections - 35 USC § 112 (a)
Claim 17 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 17 is drawn to the method of claim 1 (which entails administration of an agent which inhibits nucleic acid-induced activation of a pattern recognition receptor (more specifically, a TLR) to a patient in need thereof) wherein the agent does affect lipopolysaccharide-mediated inflammation.
The Specification states only that “[t]he administration of the agent results in a reduction in the acute inflammatory response in the patient and does not affect lipopolysaccharide-mediated inflammation” (Page 5, Lines 13-15).
As such, written description support is lacking for the method of claim 17, wherein administration of the agent DOES affect lipopolysaccharide-mediated inflammation.  
Applicant is required to provide sufficient written support for the limitations recited in claim 17 in the Specification or claims, as-filed, or remove these limitations from the claim in response to this Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-9, 11, 16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sullenger (US 2012/0183564; of record) in view of Chu et al (Acc Chem Res 45:1089-1099, 2012) and Bougard et al (Langmuir 23:2339-2345, 2007; of record).
Claim 1 is drawn to a method of treating an inflammatory or immune response comprising administering to a patient in need thereof a therapeutically effective amount a block copolymer that includes ε-caprolactone blocks (more specifically, PCL-b-PDMAEMA block copolymer (claim 8)); 
wherein:
the inflammatory or immune response to be treated is induced by a nucleic acid-activated pattern recognition receptor (PRR) (more specifically, a toll-like receptor (TLR) (claim 2), even more specifically, TLR9 (claim 3)); and
administration of the agent binds the nucleic acid thereby inhibiting activation of the PRR.
Sullenger teaches “a method of inhibiting nucleic acid-induced activation of… TLRs using an agent that binds to the nucleic acid (‘nucleic acid binding agent’)” (Abstract), in particular, TLR9 (Paragraph 0029), wherein the “[n]ucleic acid binding agents of the invention can include compounds of types described in Table 1” (Paragraph 0027) which includes PDMAEMA (Table 1, Page 9: Poly (N,N’-dimethylacrylamide), PDMA), as well as methods “of controlling… inflammatory responses associated with the activation of TLRs” (Paragraph 0030).
As such, Sullenger differs from the instantly claimed method in that Sullenger teaches administration of the cationic polymer PDMAEMA but does not teach administration of PCL-b-PDMAEMA block copolymer.
However, as further taught by Sullenger, “[o]ne concern about using cationic polymers as therapeutic agents is their potential toxicity since certain cationic carriers are known to have high cytotoxicity” (Paragraph 0047).
Indeed, Chu et al similarly teach that, although “[c]ationic polymers have been extensively studied for nucleic acid delivery applications… toxicity and particle stability have limited their clinical applications” (Page 1089).  
Yet, as further taught by Chu et al, “[b]lock copolymers that form micellar structures may provide advantages such as increased particle stability [and] decreased surface charge resulting in reduced cytotoxicity” (Page 5).
Significantly, Bougard et al teach “PCL/PDMAEMA diblock copolymers” and “[t]he self-assembly of the copolymers into micellar aggregates” (Abstract).
Based on all of the foregoing, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Sullenger so as to administer PCL-b-PDMAEMA block copolymer in place of PDMAEMA.  Considering the problems associated with administration of cationic polymers, such as toxicity and particle stability (as taught by Sullenger and Chu et al), the ordinarily skilled artisan would have been motivated to administer PCL-b-PDMAEMA block copolymer - which, as taught by Bougard et al, self assembles into micellar aggregates - since “[b]lock copolymers that form micellar structures may provide advantages such as increased particle stability [and] decreased surface charge resulting in reduced cytotoxicity” (as taught by Chu et al) with a reasonable expectation of success.
Accordingly, claims 1-3 and 8 are rejected as prima facie obvious.
Claim 4 is drawn to the method of claim 1 wherein the agent binds the nucleic acid in a manner that is independent of the sequences, structure or chemistry of the nucleic acid.
As taught by Sullenger, the nucleic acid binding agent “binds to the nucleic acid… in a manner that is independent of the nucleotide sequence, the chemistry and/or the structure of the nucleic acid(s) responsible for inducing TLR activation” (Abstract).
Accordingly, claim 4 is also rejected as prima facie obvious.
Claims 5 and 9 are drawn to the method of claim 1 wherein the agent is a water soluble cationic polymer, a cationic nanoparticle, or a cationic micro-particle (claim 5), more specifically, a microparticle (claim 9).
At the outset, PDMAEMA as well as PCL-b-PDMAEMA block copolymer are cationic polymers.  And, as further taught by Sullenger, the nucleic acid binding agents include “nucleic acid binding polymers incorporated into microparticles or nanoparticles or beads” (Paragraph 0034).
Accordingly, claims 5 and 9 are also rejected as prima facie obvious.
Claims 11 and 16 are drawn to the method of claim 1 wherein the nucleic acid (to be scavenged) is released from dead or damaged cells of the patient (claim 11), and wherein administration of the agent results in a reduction in the acute inflammatory response in the patient (claim 16).
As taught by Sullenger, “[t]he present invention provides a method of controlling… inflammatory responses associated with activation of TLRs.  Such responses play a role in the pathogenesis of diseases/disorders that are associated with the presence in the circulation of the patient of free nucleic acids… released from dead or damaged host cells” (Paragraph 0030).
Accordingly, claims 11 and 16 are also rejected as prima facie obvious.
Claim 18 is drawn to the method of claim 1 wherein the patient suffers from a disease including rheumatoid arthritis.
As taught by Sullenger, “[s]pecific diseases/disorders that can be treated using nucleic acid binding agents of the invention include… rheumatoid arthritis” (Paragraph 0030).
Accordingly, claim 18 is also rejected as prima facie obvious.
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sullenger (US 2012/0183564; of record) in view of Chu et al (Acc Chem Res 45:1089-1099, 2012; of record) and Bougard et al (Langmuir 23:2339-2345, 2007; of record) as applied to claims 1-5, 8-9, 11, 16 and 18 above, as further evidenced by Calder (Clinical and Experimental Allergy 30:908-911, 2000; of record).
Claim 10 is drawn to the method of claim 1, wherein the patient was exposed to (or further comprising exposing the patient to) a nucleic acid prior to administering the agent.
The prior art do not teach the exposure of the patient to (or exposing the patient to) a nucleic acid prior to administering the agent.
Yet, as evidenced by Calder, “[m]ost human diets are rich in nucleic acids” and “[t]he fe exceptions to this would include patients receiving a nucleic acid-, nucleotide-, or nucleoside-free total parenteral or enteral formulation or infants receiving solely nucleic acid-, nucleotide-, or nucleoside-free formula” (Page 910, Column 10).
Since the patient to be treated according to the prima facie obvious method would not reasonably be limited to “patients receiving a nucleic acid-, nucleotide-, or nucleoside-free total parenteral or enteral formulation or infants receiving solely nucleic acid-, nucleotide-, or nucleoside-free formula”, it is asserted, absent evidence to the contrary, that said patient would entail a patient that had previously been exposed to a nucleic acid.
Accordingly, claim 10 is also rejected as prima facie obvious.
Claim 18 is additionally rejected under 35 U.S.C. 103(a) as being unpatentable over Sullenger (US 2012/0183564; of record) in view of Chu et al (Acc Chem Res 45:1089-1099, 2012; of record) and Bougard et al (Langmuir 23:2339-2345, 2007; of record) as applied to claims 1-5, 8-9, 11, 16 and 18 above, in further view of Kandimalla et al (US 8,853,375; of record).
Claim 18 is drawn to the method of claim 1 wherein the patient suffers from a disease including an infectious disease, cardiovascular disease, cancer, bacterial sepsis, multiple sclerosis, systemic lupus erythematosus, rheumatoid arthritis, COPD, obesity, psoriasis and inflammatory bowel disease (wherein Applicant elected IBS).
As discussed above, Sullenger teach administration of a nucleic acid binding agent as a “method of controlling… inflammatory responses associated with activation of TLRs (e.g.,… TLR9)”, wherein “[s]pecific diseases/disorders that can be treated using nucleic acid binding agents of the invention include infectious diseases, cardiovascular disease, cancer, bacterial sepsis, multiple sclerosis, systemic lupus erythematosus, rheumatoid arthritis, COPD, obesity and psoriasis” (Paragraph 0030).
However, Sullenger do not teach the treatment of IBS.
Yet, Kandimalla et al teach “TLR9 antagonist compounds” and their “use in the… treatment of… inflammation, inflammatory bowel disease, lupus… infection, sepsis, cancer” and so on (Abstract).
As such, it would have been prima facie obvious to extend the method of Sullenger to the treatment of IBS.  A person of ordinary skill in the art would have reasonably recognized that the administration of a nucleic acid binding agent capable of “controlling… inflammatory responses associated with activation of TLRs (e.g.,… TLR9)” such as “infectious diseases, cardiovascular disease, cancer, bacterial sepsis, multiple sclerosis, systemic lupus erythematosus, rheumatoid arthritis, COPD, obesity and psoriasis” (as taught by Sullenger) would similarly find use in the treatment of IBS, based further on the teaching by Kandimalla et al that other “TLR9 antagonist compounds” find “use in the… treatment of… inflammation, inflammatory bowel disease, lupus… infection, sepsis, cancer” and so on (Abstract).
Accordingly, claim 18 is also rejected as prima facie obvious.

Conclusion
No new ground(s) of rejection are presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611